Case: 12-14259   Date Filed: 09/09/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14259
                        Non-Argument Calendar
                      ________________________

                        Agency No. A200-615-729



JASOTHARAN SATKUNANATHAN,


                                                                     Petitioner,


                                  versus


US ATTORNEY GENERAL,


                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (September 9, 2013)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-14259        Date Filed: 09/09/2013       Page: 2 of 5


       Jasotharan Satkunanathan, a Sri Lankan citizen of Tamil ethnicity, seeks

review of the Board of Immigration Appeals’ (BIA) order denying his application

for asylum and withholding of removal under the Immigration and Nationality Act

(INA), and relief under the United Nations Convention Against Torture and Other

Cruel, Inhuman and Degrading Treatment or Punishment (CAT). On appeal,

Satkunanathan argues: (1) the IJ’s adverse credibility determination was not

supported by law or by the record; (2) he demonstrated persecution on account of a

protected ground and demonstrated he was entitled to CAT relief; and (3) the BIA

failed to address his claim for asylum based on his status as a Tamil-failed-asylum-

seeker.1 After review, we deny Satkunanathan’s petition. 2

I. Adverse Credibility Determination

       Under the REAL ID Act of 2005, credibility determinations are based upon

the totality of the circumstances, including: (1) the demeanor, candor, and

responsiveness of the applicant; (2) the plausibility of the applicant’s account;


       1
         Satkunanathan also argues the BIA erred in affirming the IJ’s refusal to consider
evidence submitted after the imposed deadline. The BIA did not err in affirming the IJ’s refusal
to consider the late-submitted evidence because the IJ has discretion to set such deadlines and to
exclude subsequently submitted evidence. See Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1276
(11th Cir. 2009); 8 C.F.R. § 1003.31(c).
       2
         Where the BIA issues its own opinion, we review only the BIA’s decision. Kueviakoe
v. U.S. Att’y Gen., 567 F.3d 1301, 1304 (11th Cir. 2009). To the extent the BIA’s decision was
based upon a legal determination, we review de novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d
814, 817 (11th Cir. 2004). The BIA’s factual determinations, including credibility
determinations, are reviewed under a substantial evidence standard, and we will affirm if the
decision “is supported by reasonable, substantial, and probative evidence on the record
considered as a whole.” Id. at 817-18.
                                                 2
               Case: 12-14259     Date Filed: 09/09/2013    Page: 3 of 5


(3) the consistency between the applicant’s written and oral statements; (4) the

internal consistency of each statement; and (5) the consistency of the applicant’s

statements with other record evidence, including country reports. See 8 U.S.C.

§ 1158(b)(1)(B)(iii). An adverse credibility determination may be based on

inconsistencies, inaccuracies, and falsehoods that do not go to the “heart of the

applicant’s claim.” Id.

      Substantial evidence supports the BIA’s adverse credibility determination.

Satkunanathan voluntarily returned to Sri Lanka after reaching safety in India, and

provided no reasonable explanation for his return. In addition, the record included

a letter written to the justice of the peace in Sri Lanka by Satkunanathan’s father,

and Satkunanathan failed to provide an explanation for the letter’s suspect timing.

Moreover, Satkunanathan’s claims focus on threats from the Karuna group, but the

letter failed to mention this group, and Satkunanathan failed to provide a consistent

explanation for this discrepancy.

II. Asylum and CAT Relief

      To establish eligibility for asylum relief, the alien must, with specific and

credible evidence, establish (1) past persecution on account of a statutorily listed

factor, or (2) a well-founded fear that the statutorily listed factor will cause future

persecution. 8 C.F.R. § 208.13(b). To establish entitlement to CAT relief, the

applicant must establish that it is more likely than not that he would be tortured if


                                            3
                Case: 12-14259   Date Filed: 09/09/2013   Page: 4 of 5


returned to the proposed country of removal, by or with the acquiescence of the

government. 8 C.F.R. § 208.16(c)(2); 8 C.F.R. § 208.18(a).

      Even putting aside the adverse credibility determination, the BIA did not err

in denying Satkunanathan’s claims for asylum and CAT relief. First,

Satkunanathan failed to show that at least one central reason for the harms he

suffered was based on a protected ground. With respect to the extortion by the

Karuna and the individuals at the airport, the record indicated these individuals

were interested in financial gain, not in targeting Satkunanathan based on his

ethnicity or political opinion. 8 U.S.C. § 1158(b)(1)(B)(i). With respect to his

detainment by army authorities, Satkunanathan’s testimony indicated he was

detained because he did not have proper documentation, and Satkunanthan did not

adequately demonstrate that the authorities persecuted him on the basis of an

imputed political opinion. Second, Satkunanathan failed to show he would be

targeted on account of a protected ground if he returned to Sri Lanka. Third,

Satkunanathan failed to present evidence that it was more likely than not that he

would be tortured upon return to Sri Lanka, either by or with the acquiescence of

the government. Accordingly, we deny Satkunanathan’s petition with respect to

these claims.

III. Satkunanathan’s Claim as a Tamil-Failed-Asylum-Seeker




                                          4
              Case: 12-14259    Date Filed: 09/09/2013   Page: 5 of 5


      Finally, Satkunanathan claims the IJ and BIA failed to adjudicate his claim

for asylum and CAT relief on account of being a Tamil-failed-asylum-seeker.

However, the IJ rejected Satkunanathan’s assertions, and the BIA specifically

referenced the IJ’s conclusion that potential punishment for illegal departure would

not qualify Satkunanathan for protection. In light of the BIA’s conclusion that any

potential punishment faced by Satkunanathan for illegal departure from Sri Lanka

would not give rise to an asylum claim, as well as the detailed nature of the BIA’s

decision, the BIA gave reasoned consideration to Satkunanathan’s claims. See Tan

v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006). Accordingly, we deny

Satkunanathan’s petition.

PETITION DENIED.




                                         5